In two related actions to recover damages for personal injuries, etc., which were joined for trial, Mary Jane Columbo, a defendant in Action No. 1 and the plaintiff in Action No. 2, appeals from an order of the Supreme Court, Kings County (Held, J.), dated May 3, 2000, which denied her motion to extend her time to file a note of issue and certificate of readiness in Action No. 2.
Ordered that the order is reversed, as a matter of discretion, without costs or disbursements, and the motion is granted; and it is further,
Ordered that the appellant’s time to file a note of issue and certificate of readiness is extended until 30 days after service upon her of a copy of this decision and order, with notice of entry.
Action No. 2 was pending only for a short time, and the appellant did not have ample opportunity to complete discovery. Discovery was automatically stayed pursuant to CPLR 3214 (b) due to a pending motion for summary judgment dismissing the complaint in Action No. 1. Therefore, the Supreme Court improvidently exercised its discretion in denying the appellant’s motion to extend her time to file a note of issue and certificate of readiness in Action No. 2 (cf., Zeitlin v Greenberg, Margolis, Ziegler, Schwartz, Dratch, Fishman, Franzblau & Falkin, 262 AD2d 406). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.